United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
U.S. POSTAL SERVICE, NEWHALL ANNEX,
Newhall, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0320
Issued: July 26, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 26, 2018 appellant filed a timely appeal from an October 16, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether OWCP properly determined that appellant abandoned her
request for a prerecoupment hearing before an OWCP hearing representative; (2) whether OWCP
properly determined that appellant received an overpayment of compensation in the amount of
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of
Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that was before
OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for the first
time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for
the first time on appeal. Id.

$3,761.38 for the period November 11, 2017 through March 3, 2018, for which she was without
fault; and (3) whether OWCP abused its discretion by denying waiver of recovery of the
overpayment.
FACTUAL HISTORY
On February 28, 2017 appellant, then a 65-year-old rural carrier associate, filed an
occupational disease claim (Form CA-2) alleging that she developed overuse syndrome in her right
hip due to repeatedly entering and exiting her mail truck while in the performance of duty. She
noted that she first became aware of her claimed condition and related it to her federal employment
on December 31, 2013. On the reverse side of the claim form, appellant’s supervisor indicated
that appellant’s work hours varied and that she worked six days a week. On May 16, 2017 OWCP
accepted her claim for right hip tendon tear and bursitis of the right trochanteric bursa. Appellant
underwent right hip surgery on October 17, 2017.
On August 26, 2017 appellant began filing claims for compensation (Form CA-7) for the
period August 23 through December 8, 2017. She noted that in addition to her federal
employment, she worked approximately 20 hours a week as a care taker. The employing
establishment indicated that appellant started her federal job on December 31, 2013 with a base
pay of $19.94 per hour and that her average weekly work hours were 32.80. Appellant stopped
work on September 2, 2017 and her pay rate was $21.54 per hour and her weekly hours were 37.80.
She did not work 40 hours a week. On November 8, 2017 OWCP contacted the employing
establishment which reported that appellant’s hourly pay rate on April 3, 2017 was $21.54.
In a letter dated November 14, 2017, OWCP requested additional information from the
employing establishment regarding appellant’s gross earnings for one year prior to
August 23, 2017. It noted that as she was a rural carrier associate, to compute her weekly pay rate,
it needed to obtain the total gross earnings, less overtime, for one year prior to the pay rate date
and divide by 52. OWCP also notified appellant that on November 14, 2017 it had processed a
payment from October 17 through November 10, 2017 in the amount of $1,118.43 based on a
temporary provisional pay rate of $469.74 per week. It based this pay rate on an hourly wage of
$21.54 and average weekly work hours of 37.80 divided by 5 workdays and multiplied by 150
days divided by 52 weeks. OWCP informed appellant that if her actual pay rate was greater than
$469.74, it would process an adjustment based on the difference in pay upon receipt of the
necessary information from the employing establishment.
On November 30, 3017 the employing establishment reported that appellant’s total gross
earnings, exclusive of overtime, for one year prior to August 23, 2017 was $61,393.14. It also
noted that appellant used a combination of sick and annual leave from August 23 through
September 1, 2017 resulting in an overpayment of compensation.
On December 12, 2017 OWCP calculated appellant’s weekly pay rate as $1,180.64 based
on her yearly earnings of $61,393.14 from August 2016 through August 2017. Appellant’s annual
salary of $61,393.14 was divided by 52 weeks to equal $1,180.64. It determined that she had been
overpaid from August 23 through September 1, 2017, as she used leave, and underpaid from
September 2 through November 10, 2017. OWCP paid appellant wage-loss compensation in the
amount of $3,260.82 for the period November 11 through December 9, 2017 based on a weekly

2

pay rate of $1,180.64. It also paid appellant wage-loss compensation in the amount of $3,148.37
for the period December 10, 2017 through January 6, 2018 based on a weekly pay rate of
$1,180.64.
On December 15, 2017 OWCP entered appellant on the periodic rolls based on her weekly
pay rate of $1,180.64.
In a January 26, 2018 preliminary determination, OWCP informed appellant that she had
received an overpayment of compensation in the amount of $447.37 for the period August 23
through September 1, 2017 as she received wage-loss compensation for total disability and used
sick and annual leave. It found that she was without fault in the creation of the overpayment.
OWCP requested that appellant complete an overpayment recovery questionnaire (Form OWCP20) and afforded her 30 days to pay the debt in full or to follow her appeal options.
In a letter dated February 1, 2018, the employing establishment notified OWCP that it had
provided incorrect earnings for appellant for the period August 2016 through August 2017. The
yearly earnings in the amount of $61,393.14 improperly included overtime. It provided the
corrected yearly salary of $43,218.73. The employing establishment requested that OWCP
calculate an overpayment.
On February 2, 2018 appellant provided one page of the overpayment recovery
questionnaire (Form OWCP-20) indicating that she had none of the incorrectly paid checks in her
possession and that she had not transferred by loan, gift, or sale any property or case since she was
notified of the overpayment. She requested that OWCP process the $447.37 overpayment with
her pending underpayment.
On March 13, 2018 OWCP determined that wage-loss compensation in the amount of
$2,216.35 was due for the period March 4 through 31, 2018 based on appellant’s corrected weekly
pay rate of $831.13. It reached this amount by dividing $42,218.73 by 52 to equal $831.13. OWCP
also found that appellant received the net amount of $3,578.97 for the period September 2 through
November 10, 2017 based on a temporary weekly pay rate of $469.74 or $3,131.60. It determined
that based on the February 1, 2018 letter from the employing establishment, her weekly pay rate
was $831.13 resulting in $5,540.87 of wage-loss compensation for the September 2 through
November 10, 2017 period. As she had previously received $3,131.60, appellant was entitled to
an additional $2,409.27 due to underpayment. OWCP also recovered the $447.37 overpayment
which resulted in a net payment of $1,961.90 on March 12, 2018.
On March 12, 2018 OWCP completed worksheets and determined that based on the
corrected weekly pay rate of $831.13 appellant was entitled to receive $5,540.87 in wage-loss
compensation for the period September 2 through November 10, 2017 and $8,944.55 in wage-loss
compensation for the period November 11, 2017 through March 3, 2018.
In a March 27, 2018 preliminary determination, OWCP notified appellant that she had
received an overpayment of compensation in the amount of $3,761.38 due to incorrect pay rate
information provided by the employing establishment. It determined that she had received wageloss compensation in the amount of $12,705.93, for the period November 11, 2017 through
March 3, 2018 based on a reported yearly salary of $61,393.14, while she was entitled to receive

3

compensation in the amount of $8,944.55, based on her yearly salary of $43,218.73 (properly
calculated without overtime earnings) for the period November 11, 2017 through March 3, 2018
resulting in the finding of a $3,761.38 overpayment of wage-loss compensation. OWCP found
that appellant was without fault in the creation of the overpayment of wage-loss compensation. It
requested that she complete an overpayment recovery questionnaire (Form OWCP-20) and
afforded her 30 days to pay the debt in full or to follow her appeal options.
On April 19, 2018 appellant contested the fact and amount of the overpayment. She also
requested waiver of recovery of the overpayment. Appellant asserted that the salary calculation
of $61,393.14 for August 2017 through August 2018 was correct.
In a letter dated April 23, 2018, OWCP noted that appellant had not selected an appeal
option on the overpayment action request form and asked that she do so. On May 22, 2018
appellant requested a prerecoupment hearing on the issues of fact, amount, and waiver with
OWCP’s Branch of Hearings and Review. She also provided a completed overpayment recovery
questionnaire (Form OWCP-20) dated May 15, 2018. Appellant listed her income as $2,058.00
in social security benefits and $500.00 in guest house rental, totaling $2,558.00. She did not report
FECA benefits or earnings. Appellant asserted that she supported two minor granddaughters. She
listed her monthly expenses as $3,174.86 for housing, $400.00 for food, $200.00 for clothing,
$1,250.00 for utilities, and $675.00 for miscellaneous expenses. Appellant also reported a monthly
car payment of $179.86 and monthly credit card payments of $750.00 for total monthly expenses
of $6,629.72. She indicated that her checking account balance was $1,500.00 and that she had
$9,050.00 in savings for total funds of $10,550.00.
On May 24, 2018 appellant returned to full-duty work.3
In an August 16, 2018 letter, an OWCP hearing representative advised appellant that a
telephonic prerecoupment hearing was scheduled for October 4, 2018 at 12:00 p.m. Eastern
Standard Time.4 The hearing notice included a toll-free number and pass code to enable access to
the telephonic hearing. The hearing notice was mailed to appellant’s Newhall, California, address.
In a separate letter of the same date and to the same address, OWCP’s hearing representative
requested that appellant complete an overpayment recovery questionnaire (Form OWCP-20).
By decision dated October 16, 2018, an OWCP hearing representative found that appellant
had abandoned her oral prerecoupment hearing scheduled for October 4, 2018. She had afforded
appellant notice 30 days prior to the scheduled hearing, which she failed to attend. There was no
indication in the file that appellant contacted the Branch of Hearings and Review either prior to or
subsequent to the scheduled hearing to explain her failure to appear. She further issued a final
decision determining that appellant had received an overpayment of wage-loss compensation in
the amount of $3,761.38 for the period November 11, 2017 through March 3, 2018 due to the
employing establishment’s error in calculating her yearly salary, and that she was not at fault in
the creation of this overpayment. OWCP’s hearing representative denied waiver of recovery as
3

Fiscal worksheets of record indicate that OWCP terminated appellant’s compensation.

4
As appellant resided in the Pacific Standard Time zone, OWCP advised her to make certain that her local time
was adjusted accordingly.

4

appellant had not submitted financial documentation in support of her completed Form OWCP-20.
She further noted that appellant’s assets of $10,550.00 exceeded the resource base required to be
eligible for waiver such that recovery would not defeat the purpose of FECA. The hearing
representative determined that the $3,761.38 overpayment of compensation was due and payable
in full.
LEGAL PRECEDENT -- ISSUE 1
A claimant dissatisfied with a decision on his or her claim is entitled, upon timely request,
to a hearing before an OWCP representative.5 Unless otherwise directed in writing by the
claimant, the hearing representative will mail a notice of the time, place, and method of the oral
hearing to the claimant and to any representative at least 30 days before the scheduled hearing
date.6
A hearing before OWCP’s Branch of Hearings and Review can be considered abandoned
only under very limited circumstances.7 With respect to abandonment of hearing requests, Chapter
2.1601(g) of OWCP’s procedures8 and section 10.622(f) of its regulations9 provide in relevant part
that failure of the claimant to appear at the scheduled hearing, failure to request a postponement,
and failure to request in writing within 10 days after the date set for the hearing that another hearing
be scheduled shall constitute abandonment of the request for a hearing. Under these circumstances,
the Branch of Hearings and Review will issue a formal decision finding that the claimant has
abandoned his or her request for a hearing and return the case to the district office.10
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant abandoned her request for
a prerecoupment hearing.
OWCP’s Branch of Hearings and Review received appellant’s March 27, 2018 request for
an oral hearing. In a letter dated May 22, 2018, OWCP’s hearing representative provided appellant
30 days written notice of the hearing, which was scheduled for October 4, 2018 at 12:00 p.m.
Eastern Standard Time. OWCP mailed the May 22, 2018 notice of hearing to appellant’s last
known address, and it was not returned as undeliverable. Absent evidence to the contrary, a notice
mailed in the ordinary course of business is presumed to have been received by the intended

5

5 U.S.C. § 8124(b).

6

20 C.F.R. § 10.617(b).

7

C.Y., Docket No. 18-0263 (issued September 14, 2018); Claudia J. Whitten, 52 ECAB 483 (2001).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(g) (October 2011).
9

20 C.F.R. § 10.622(f).

10

Id.

5

recipient.11 The presumption is commonly referred to as the “mailbox rule.”12 It arises when the
record reflects that the notice was properly addressed and duly mailed.13 The current record is
devoid of evidence to rebut the presumption that appellant received the Branch of Hearings and
Review’s May 22, 2018 notice of hearing.
The hearing notice was properly addressed to appellant’s last known address.14 Appellant
did not call-in as instructed for the October 4, 2018 scheduled telephonic hearing and there is no
indication that she requested postponement of same.15 Moreover, she did not submit a written
request within the 10 days after the date set for the hearing and request that another hearing be
scheduled. Under the circumstances, OWCP’s hearing representative properly found that
appellant abandoned her hearing request.16
LEGAL PRECEDENT -- ISSUE 2
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.17 Section 8129(a) of FECA provides, in pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.”18
An employee is paid compensation for total disability equal to a percentage of his or her
monthly pay.19 To calculate monthly pay, the initial issue is the determination of the specific time
when the employee’s monthly pay will be calculated. Under 5 U.S.C. § 8101(4), the monthly pay
is determined at the time of injury, the time disability begins, or the time compensable disability
recurs, if the recurrence begins more than six months after a return to regular full-time
employment.20

11

C.Y., Docket No. 18-0263 (issued September 14, 2018); Kenneth E. Harris, 54 ECAB 502, 505 (2003).

12

Id.

13

Id.

14

Id.; K.F., Docket No. 17-1035 (issued August 24, 2017).

15

20 C.F.R. § 10.622(c).

16

C.Y., supra note 11; M.V., Docket No. 17-1795 (issued March 1, 2018).

17

5 U.S.C. § 8102(a).

18

Id. at § 8129(a).

19

Supra note 17 at § 8106(a).

20

5 U.S.C. § 8101(4).

6

Once the proper time period is determined, the pay rate is determined under 5 U.S.C.
§ 8114(d). This section provides a specific methodology for determining pay rate:
“(1) If the employee worked in the employment in which he was employed at the
time of his injury during substantially the whole year immediately preceding the
injury and the employment was in a position for which an annual rate of pay--”
*

*

*

“(B) was not fixed, the average annual earnings are the product obtained by
multiplying his daily wage for the particular employment, or the average
thereof if the daily wage has fluctuated, by 300 if he was employed on the
basis of a 6-day workweek, 280 if employed on the basis of a 5½ -day week,
and 260 if employed on the basis of a 5-day week.”21
Section 8114(e) of FECA provides that the pay does not include overtime pay.22
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $3,761.38 for the period November 11, 2017 through March 3,
2018 because she received compensation based on a weekly pay rate of $1,180.64 rather than the
proper weekly pay rate of $831.13.23 Beginning November 11, 2017 OWCP paid appellant
compensation for total disability using the weekly pay rate of $1,180.64 per week, based on the
November 30, 2017 letter from the employing establishment which listed her yearly income as
$61,393.14. However, the employing establishment corrected appellant’s annual pay rate on
February 1, 2018 to $43,218.73 noting that the prior annual pay rate of $61,393.14 improperly
included appellant’s earned overtime pay. Therefore, OWCP correctly determined that the
compensation appellant received from November 11, 2017 to March 3, 2018 should have been
based on the weekly pay rate of $831.13 as that pay rate did not include overtime pay.24
The Board further notes that the record contains evidence which shows that, given the
above-noted payments at an improper pay rate, appellant received $12,705.93 in compensation for
the period November 11, 2017 through March 3, 2018 based on a reported yearly salary of
$61,393.14, when she was only entitled to receive $8,944.55, based on her yearly salary of

21

See also Federal (FECA) Procedure Manual, Part 2-- Claims, Determining Pay Rates, Chapter 2.900.4.a.(4)
(March 2011) noting that the pay rate of a rural carrier associate or part-time flexible employee of the Postal Service
who works substantially the entire year prior to injury would be computed under section 8114(d)(1)(B) of FECA
because an annual rate of pay can be established by obtaining the yearly earnings, without overtime, for the year prior
to the injury.).
22

5 U.S.C. § 8114(e)(1).

23

P.J., Docket No. 18-0248 (issued August 14, 2018).

24

Supra note 22.

7

$43,218.73. Therefore, OWCP properly determined that she received a $3,761.38 overpayment
of compensation.
LEGAL PRECEDENT -- ISSUE 3
The waiver or refusal to waive an overpayment of compensation by OWCP is a matter that
rests within OWCP’s discretion pursuant to statutory guidelines.25 These statutory guidelines are
found in section 8129(b) of FECA which provide: “Adjustment or recovery [of an overpayment]
by the United States may not be made when incorrect payment has been made to an individual
who is without fault and when adjustment or recovery would defeat the purpose of this subchapter
or would be against equity and good conscience.”26 If OWCP finds a claimant to be without fault
in the matter of an overpayment, then, in accordance with section 8129(b), OWCP may only
recover the overpayment if it determined that recovery of the overpayment would neither defeat
the purpose of FECA, nor be against equity and good conscience.
According to 20 C.F.R. § 10.436, recovery of an overpayment would defeat the purpose of
FECA if recovery would cause hardship because the beneficiary needs substantially all of his or
her income (including compensation benefits) to meet current ordinary and necessary living
expenses, and also, if the beneficiary’s assets do not exceed a specified amount as determined by
OWCP.27 An individual is deemed to need substantially all of his or her current income to meet
current ordinary and necessary living expenses if monthly income does not exceed monthly
expenses by more than $50.00.28
OWCP’s procedures in effect at the time of the October 16, 2018 decision provide that the
assets must not exceed a resource base of $6,200.00 for an individual or $10,300.00 for an
individual with a spouse or dependent plus $1,200.00 for each additional dependent.29 An
individual’s liquid assets include, but are not limited to cash, the value of stocks, bonds, saving
accounts, mutual funds, and certificate of deposits. Liquid assets include, but are not limited to,
the fair market value of an owner’s equity in property such as a camper, boat, second home, and
furnishings/supplies.30
According to 20 C.F.R. § 10.437, recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship attempting to repay the debt and when an individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes his
25

See P.J., supra note 23; Robert Atchison, 41 ECAB 83, 87 (1989).

26

5 U.S.C. § 8129(b).

27
20 C.F.R. § 10.436. See Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment
Determinations, Chapter 6.400.4.a.(2) (September 2018); P.J., supra note 17; B.F., Docket No. 13-0785 (issued
September 20, 2013).
28

M.A., Docket No. 18-1666 (issued April 26, 2019); id. at Chapter 6.400.4.a(3).

29

Supra note 27 at Chapter 6.400.4.a(2).

30

Id. at Chapter 6.400.4.b(3).

8

or her position for the worse.31 To establish that a valuable right has been relinquished, it must be
shown that the right was in fact valuable, that it cannot be regained, and that the action was based
chiefly or solely in reliance on the payments or on the notice of payment.32
The individual who received the overpayment is responsible for providing information
about income, expenses, and assets as specified by OWCP. This information is needed to
determine whether or not recovery of an overpayment would defeat the purpose of FECA, or be
against equity and good conscience. This information will also be used to determine the repayment
schedule, if necessary.33
ANALYSIS -- ISSUE 3
Appellant has not established that recovery of the overpayment would defeat the purpose
of FECA because her assets exceed the allowable resource base of $6,200.00 for an individual, as
provided in OWCP’s procedures. Her overpayment recovery questionnaire (Form OWCP-20)
established that she currently had assets of $10,550.00. Because appellant has not met the second
prong of the two-prong test of whether recovery of the overpayment would defeat the purpose of
FECA, it is not necessary to consider the first prong of the test i.e., whether her monthly income
exceeded her monthly ordinary and necessary expenses by more than $50.00.34 She did not
establish that she was entitled to waiver on the basis of defeating the purpose of FECA.35
Appellant also has not established that recovery of the overpayment would be against
equity and good conscience because she has not shown, for the reasons noted above, that she would
experience severe financial hardship in attempting to repay the debt or that she relinquished a
valuable right or changed her position for the worse in reliance on the payment which created the
overpayment.36
Because appellant has not established that recovery of the overpayment would defeat the
purpose of FECA or be against equity and good conscience, the Board finds that she has not shown
that OWCP abused its discretion by denying waiver of recovery of the overpayment.37

31

20 C.F.R. § 10.437(a), (b).

32

Id. at § 10.437(b)(1).

33

Id. at § 10.438.

34

Supra note 27 at Chapter 6.400.4.a.

35

M.A., supra note 28; A.C., Docket No. 18-1550 (issued February 21, 2019).

36

See P.J., supra note 23; William J. Murphy, 41 ECAB 569, 571-72 (1989).

37

Supra note 35.

9

CONCLUSION
The Board finds that OWCP properly determined that appellant abandoned her request for
a prerecoupment hearing before an OWCP hearing representative. The Board also finds that
appellant received an overpayment of compensation in the amount of $3,761.38 for the period
November 11, 2017 through March 3, 2018, for which she was without fault, and that OWCP did
not abuse its discretion by refusing to waive recovery of the overpayment.38
ORDER
IT IS HEREBY ORDERED THAT the October 16, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 26, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

38

With respect to recovery of the overpayment of compensation, the Board notes that appellant returned to fullduty work on May 24, 2018. The Board’s jurisdiction is limited to reviewing those cases where OWCP seeks recovery
from continuing compensation benefits under FECA. As appellant was no longer receiving wage-loss compensation,
the Board does not have jurisdiction with respect to the recovery of the overpayment under the Debt Collection Act.
See R.E., Docket No. 17-1625 (issued July 18, 2018).

10

